DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant’s principle argument is that the prior art does not explicitly recite the narrowing or thickening of various regions along a case’s opening portion. The applicant is accurate in that the prior art does not explicitly recite the exact formation of thickness and thinness along a direction of the can wall through a turn. Applicant however to provide criticality or scientific discovery over the prior art. The instant claimed structure is not merely allowable because explicit recitation is not provided in the prior art.
Examiner laid out fundamental teachings in the prior art and mechanisms to actively improve the overall macro attributes of the battery can as a whole by manipulating the can wall formation. The applicant’s response is silent to recite any positive recitation of scientific discovery counter or different to that of what is already discovered. The applicant’s response does not further navigate the scope presented toward clarifying the inventive matter of the invention over the scientific discovery and rationale presented by the prior art. It is to be noted that applicant did not reach out to examiner to clarify the record after first action and instead chose to bring a dependent claim, already rejected, into claim 1 and argue. The arguments presented are not persuasive and the rejection remains. It is examiner’s position that an interview would have been appropriate after first action if the rejection presented against claim 2 was unclear and could have been clarified in order to more quickly advance prosecution instead of needing to go final while maintaining the same art rejection.

The instant claim recites an explicit relative size for defined portions of the curve. The prior art establishes workable ranges with a dynamic purpose of achieving increased mechanical properties. The prior art obviate the explicit example as there is no criticality that is outside the motivation of the prior art. It is hereby interpreted that one having ordinary skill in the art with the disclosure of the prior art is motivated to produce the explicit case construction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuteru et al (JP 2005-293922) and further in view of Teramoto (PGPUB 2009/0151863).
Claim 1: Kazuteru teaches a battery that is capable of preventing electrolyte leaking and having enhanced reliability [Problem to be solved]. The outer casing which holds the electrode body therein comprises a groove formed into it having an annular shape [Fig 4]. The casing material is taught to comprise an uppermost portion where the groove is formed to have an increased thickness [Fig 1-2]. 
Kazuteru teaches an upper portion of the battery casing to physically have more material compared to the lower base part that is juxtapose the battery assembly whereby it would be predictable that the final product has a thickness of the groove portion to be thicker than the casing [0028, 0038-0042]. Kazuteru is silent to teach a mechanism for giving specific control over the thickness of the relative regions of the curvature manufacturing.
Teramoto teaches a method of constriction manufacturing a cylindrical battery casing designed to have an electrode assembly therein [Abstract]. The manufacturing control of the casing formation allows for a groove to be formed [0010-0011]. The control allows for thickness of the groove to not be overly thinned down [0015]. The control allows for formation of the groove shape with a high level of accuracy [0017]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the manufacturing and formation of the casing of Kazuteru to include a 
Kazuteru teaches a physical thickness of the upper portion to be larger than the lower portion. Teramoto obviates a mechanism for improving the formation of a groove such that the thickness of the groove does not become too thin. The prior art thereby obviates the control of the thicknesses such that the narrowest is the farthest inside the grooved portion, associated with the body section T2. The prior art obviate a construction having a thickness portion of the lower groove of the groove portion, T1, to be thicker than the T2.
Kazuteru is silent to teach a wall thickness T1 which is thicker than the wall thickness T3 of the upper groove section.
Teramoto teaches a mechanism of formation which positively shows evidence for a method which has the thinnest part (c) element 26 capable of being formed [Fig 8b; 0054]. It is the goal of the prior art to limit the amount of thinning through formation located at the top upper groove portion of the groove during assembly [0054]. Since Teramoto teaches trying to control the amount of thinning of this upper groove [0043, 0054], it naturally follows that the upper groove portion is thinner than the lower groove portion based upon the method of manufacturing the groove. The prior art thereby obviates the control of the thicknesses such that the narrowest is the farthest inside the grooved portion, associated with the body section T2. The prior art obviate a construction having a thickness portion of the lower groove of the groove portion, T1, to be thicker than the T2.
Claim 3: Kazuteru teaches one ordinary skill in the art to adjust the thickness of the wall, depth of the groove, and inclination of the groove portion [0019-0021]. The optimization of these features is to produce a battery casing which is capable of suppressing leakage of electrolyte fluid over a long period of time [0020]. The upper wall portion is physically thicker pre-groove formation [0034]. The explicit diameters obviate a T1 to T2 within the claimed range [0046]. 

Claim 4: Kazuteru teaches one ordinary skill in the art to adjust the thickness of the wall, depth of the groove, and inclination of the groove portion [0019-0021]. The optimization of these features is to produce a battery casing which is capable of suppressing leakage of electrolyte fluid over a long period of time [0020]. The specific dimension of 0.2mm pertaining to the radius of curvature and the thickness of lower groove are not explicitly reported in Kazuteru. Kazuteru teaches a control of the thickness, groove depth, and inclination of the deformation [0046] whereby claimed range is obviated. One having ordinary skill in the art at the time of filing would be motivated to have as little material as possible in order to allow decrease cost and increased volume, while being thick enough to have the stability and reliability of the casing as motivated by Kazuteru.
Claim 5: Kazuteru teaches a battery that is capable of preventing electrolyte leaking and having enhanced reliability [Problem to be solved]. The outer casing which holds the electrode body therein comprises a groove formed into it having an annular shape [Fig 4]. The electrode can comprises two separate insulating members relative to the different sides of the groove portion whereby one is a located between the annular groove and the end face of the electrode assembly and a second is between the bottom surface and the end face of the electrode assembly [Fig 1-5, 8-12]. The electrode body comprises at least a positive electrode, negative electrode, and separator with electrolyte [0004]. The casing material is taught to comprise an uppermost portion where the groove is formed to have an increased thickness [Fig 1-2]. 

Teramoto teaches a method of constriction manufacturing a cylindrical battery casing designed to have an electrode assembly therein [Abstract]. The manufacturing control of the casing formation allows for a groove to be formed [0010-0011]. The control allows for thickness of the groove to not be overly thinned down [0015]. The control allows for formation of the groove shape with a high level of accuracy [0017]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the manufacturing and formation of the casing of Kazuteru to include a mechanism for reducing thinning during fabrication as taught by Teramoto in order to have proper control over the final product of the casing [0041]. 
Kazuteru teaches a physical thickness of the upper portion to be larger than the lower portion. Teramoto obviates a mechanism for improving the formation of a groove such that the thickness of the groove does not become too thin. The prior art thereby obviates the control of the thicknesses such that the narrowest is the farthest inside the grooved portion, associated with the body section T2. The prior art obviate a construction having a thickness portion of the lower groove of the groove portion, T1, to be thicker than the T2.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuteru et al (JP 2005-293922) and Teramoto (PGPUB 2009/0151863) as applies to claim 1 above, further in view of Yukiko (JP 2004/241251).

Yukiko teaches an insulator (3) capable of operating as a filter [Solution]. The relative diameter of the insulating material is smaller than the inner diameter of the can [0049-0054]. It would have been obvious to optimize the relative diameters of the insulator to the outer casing to be within the claimed range in order to improve the drainage within the cell. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the insulator of Kazuteru to include the filtering capable insulator as taught by Yukiko in order to reduce the risk of short circuiting from conductive metal particles entering the battery element [Solution; 0005]. 
Claim 7: Kazuteru teaches a groove radius to be 90degree [0046] whereby the instant claim L2/L1 would be 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723